

 SCON 51 ENR: Correcting the enrollment of S. 1869.
U.S. Senate
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. CON. RES. 51IN THE SENATE OF THE UNITED STATESDecember 10, 2020Agreed toCONCURRENT RESOLUTIONCorrecting the enrollment of S. 1869.That in the enrollment of S. 1869, an Act to require the disclosure of ownership of high-security space leased to accommodate a Federal agency, and for other purposes, the Secretary of the Senate shall, in section 4(c)(3) of the Act, strike thereafter for years and insert thereafter for 9 years. Secretary of the SenateClerk of the House of Representatives